Exhibit 10.3

TARGA RESOURCES

EXECUTIVE OFFICER CHANGE IN CONTROL SEVERANCE PROGRAM

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

(Effective as of January 12, 2012)

 

1.

Purpose of the Plan

The purposes of the Targa Resources Executive Officer Change in Control
Severance Program, effective as of January 12, 2012 (the “Plan”), are:

 

(a)

To make Severance Benefits available to eligible Executive Officers that will
financially assist with their transition following a Qualifying Termination
while the Plan is in effect; and

 

(b)

To resolve any possible claims arising out of employment, including its
termination, by providing such Employees with Severance Benefits in return for a
Waiver and Release from liability.

The Plan is voluntarily offered by the Company, and payments under the Plan are
not required by any legal obligation other than the Plan itself.

 

2.

Definitions

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

Affiliate: The Company and any corporation or organization that, together with
the Company, is a member of a controlled group of corporations under
Section 414(b) of the Code, is a member of an affiliated service group under
Section 414(m) of the Code, or is under common control pursuant to
Section 414(c) of the Code.

Annual Base Salary: The Employee’s annual rate of base salary, excluding
bonuses, commissions, premium pay, cost-of-living adjustments or other special
pay, as of the date of a Change in Control or the Employee’s Termination Date,
whichever date the Employee’s annual base salary is greater.

Board: The Board of Directors of the Company.

Cause: Discharge of an Employee by the Employer on the following grounds:

 

(a)

the Employee’s gross negligence or willful misconduct in the performance of his
or her duties;

 

(b)

the Employee’s conviction of a felony or other crime involving moral turpitude;



--------------------------------------------------------------------------------

(c)

the Employee’s willful refusal, after 15 days’ written notice from the Chief
Executive Officer or President, to perform the material lawful duties or
responsibilities required of him;

 

(d)

the Employee’s willful and material breach of any corporate policy or code of
conduct; or

 

(e)

the Employee’s willfully engaging in conduct that is known or should be known to
be materially injurious to the Company or any of its subsidiaries.

Change in Control: Any of the following events:

 

(a)

any “Person”, including any partnership, limited partnership, syndicate or other
group deemed a “person” for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, other than Targa Resources Partners LP,
becomes the beneficial owner, directly or indirectly, of more than 20% of the
voting interest in the Company or Targa Resources GP LLC;

 

(b)

any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions, whether by merger or otherwise) of all or substantially
all of the assets of the Company or Targa Resources GP LLC, other than to Targa
Resources Partners LP and/or its affiliates;

 

(c)

a transaction resulting in a person other than Targa Resources GP LLC or an
affiliate of Targa Resources GP LLC being the general partner of Targa Resources
Partners LP;

 

(d)

the consummation of any merger, consolidation, or reorganization, whether in one
transaction or in a series of related transactions, involving the Company or
Targa Resources GP LLC in which, immediately after giving effect to such merger,
consolidation or reorganization, less than 51% of the total voting power of
outstanding stock of the surviving or resulting entity is then “beneficially
owned” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) in the aggregate by the stockholders of the Company and/or
Targa Resources GP LLC, as applicable, immediately prior to the consummation of
such transaction or commencement of such series of transactions; or

 

(e)

a majority of the members of the Board or the Board of Directors of Targa
Resources GP LLC is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board or by the Board of Directors of Targa Resources GP LLC, as applicable,
before the date of the appointment or election.

Notwithstanding the foregoing, no Change in Control shall occur solely by reason
of the direct or indirect purchase of the Company and/or Targa Resources GP LLC
by Targa Resources Partners LP.

For purposes of this definition of Change in Control, “affiliate” means, with
respect to any Person, any other Person that, as of the date immediately prior
to the event that gives rise to a Change in Control, directly or indirectly,
controls, is controlled by or is under common control with, such specified
Person through one or more intermediaries or otherwise. For the purposes

 

2



--------------------------------------------------------------------------------

of this definition, “control” means, where used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

COBRA: The Consolidated Omnibus Budget Reconciliation Act of 1985, currently
embodied in Section 4980B of the Code, which provides for continuation of group
health plan coverage in certain circumstances.

Code: The Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

Committee: The Compensation Committee of the Board.

Company: Targa Resources Corp., a Delaware corporation, and any successor to the
Company.

Employee: An active employee of the Employer.

Employer: The Company and any Affiliate identified on the attached Exhibit A, as
such exhibit may be updated by the Plan Administrator from time to time.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Executive Officer: An Employee with an executive officer title such as Chief
Executive Officer; President; Executive Chairman; Executive Vice President;
Executive Vice President and Chief Operating Officer; Executive Vice President,
General Counsel and Secretary; President, Finance and Administration; Advisor to
Chairman & CEO; as well as the Senior Vice President , Chief Financial Officer
and Treasurer: Senior Vice President and Chief Accounting Officer; and Senior
Vice President (in charge of engineering and operations).

Good Reason: Any of the following conditions:

 

(a)

material diminution in the Employee’s base compensation;

 

(b)

material diminution in the Employee’s authority, duties or responsibilities; or

 

(c)

material change in the geographical location at which the Employee must perform
services.

In order to terminate employment for Good Reason, an Employee must, within 90
days of the initial existence of the circumstances constituting Good Reason,
notify the Plan Administrator in writing of the existence of such circumstances,
and the Company shall then have 30 days to remedy the circumstances. If the
circumstances have not been fully remedied by the Company, the Employee shall
have 60 days following the end of such 30-day period to exercise the right to
terminate for Good Reason. The initial existence of the circumstances
constituting Good Reason shall be conclusively deemed to have occurred on the
date of any written notice to the Plan Administrator concerning such
circumstances. If the Employee does not timely notify the Plan Administrator in
writing of the existence of the circumstances constituting Good Reason, the
right to terminate for Good Reason shall lapse and be deemed waived, and the
Employee shall not thereafter have the right to terminate for Good Reason unless
further circumstances occur which themselves give rise to a right to terminate
for Good Reason.

 

3



--------------------------------------------------------------------------------

Participant: An Employee who meets the requirements set forth in Section 3 of
the Plan.

Plan Administrator: The Vice President-Human Resources of the Company or any
other officer designated by the Board; provided, however, that if any
determination is made with respect to the Vice President-Human Resources as a
Participant or claimant, the Plan Administrator shall be the Chief Financial
Officer of the Company unless another officer is designated by the Board.

Protection Period: The 18-month period beginning on the date of a Change in
Control.

Qualifying Termination: An Employee’s (a) involuntary termination of employment
by an Employer without Cause during the Protection Period, or (b) voluntary
termination of employment for Good Reason in which the initial existence of the
circumstances constituting Good Reason occurs during the Protection Period.

Severance Benefit: A benefit described in Section 5 of the Plan.

Target Bonus: The product of the Employee’s Annual Base Salary and the most
recent target bonus percentage specified by the Committee prior to the Change in
Control.

Termination Date: The last date on which an Employee is in active employment
with the Company or an Employer.

Waiver and Release: The legal document in which an Employee, in exchange for
Severance Benefits under the Plan, releases the Company, the Employer, the
Affiliates, their directors, officers, employees and agents, their employee
benefit plans and the fiduciaries and agents of said plans from liability and
damages in any way related to the Employee’s employment with or separation from
the Company, the Employer or any of their Affiliates.

Waiver and Release Requirement: The requirement that an Employee in exchange for
certain Severance Benefits under the Plan, in accordance with the provisions of
Section 7: (a) timely execute and return a Waiver and Release to the Plan
Administrator, and (b) not revoke the Waiver and Release.

 

3.

Participation

(a) Eligibility. An Employee who is an Executive Officer of the Company or its
Affiliates immediately prior to the Change in Control shall become a Participant
and be eligible to receive a Severance Benefit only in the event of his or her
Qualifying Termination.

(b) Cessation of Participation. An individual shall cease to be eligible to
become a Participant and shall have no rights hereunder, without further action,
when the individual ceases to be an Employee (unless such individual is then
entitled to Severance Benefits provided in Section 5). A Participant entitled to
Severance Benefits under Section 5 shall remain a Participant in the Plan until
the Severance Benefits under the Plan have been paid or provided to the
Participant in full.

 

4



--------------------------------------------------------------------------------

(c) No Employment Rights. Nothing in the Plan will reduce or eliminate the right
of the Company and its Affiliates to terminate an Employee’s employment at any
time for any reason.

 

4.

Eligibility Conditions

(a) Failure to Satisfy Qualifying Termination Requirement. An Employee whose
termination of employment is not a Qualifying Termination is not eligible to
receive Severance Benefits. The following shall not constitute a Qualifying
Termination:

 

  (i)

termination of employment due to death or disability;

 

  (ii)

termination of employment during an unpaid leave of absence (except for leave
required by law or other leave designated as an exception by the Company at the
time the leave is authorized);

 

  (iii)

voluntary termination of employment for any reason other than Good Reason;

 

  (iv)

termination for Cause;

 

  (v)

any termination of employment during the Protection Period if (A) the Employee
is hired by, and remains in substantially the same job with, the purchaser of
any business or assets of any Employer, and (B) the Plan is assumed by the
purchaser and provides continued severance protection to the Employee for the
remainder of the Protection Period.

(b) Failure to Satisfy Qualifying Waiver and Release Requirement. An Employee
who fails to timely satisfy the Waiver and Release Requirement, as provided in
Section 7, is not eligible to receive Severance Benefits.

 

5.

Severance Benefits Upon Qualified Termination

Subject to the provisions of Section 7, in the event a Participant becomes
eligible to receive Severance Benefits in accordance with Section 3, the
Participant shall be entitled to receive the payments and benefits provided
below:

(a) Cash Severance Payments. Cash severance payments shall be equal to three
times the sum of the Participant’s (A) Annual Base Salary and (B) Target Bonus.

Cash severance payments under this Section 5(a) shall be made in a single lump
sum payment 60 days following the Participant’s Termination Date, provided that
the Waiver and Release Requirement described in Section 7 has been satisfied.

(b) Welfare Benefit Continuation. The Participant and the Participant’s eligible
dependents shall be entitled to continue to participate in the Company’s medical
and dental plans in which the Participant participated immediately prior to the
Participant’s Termination Date, for three years commencing with the first
calendar month following the Termination Date (the “Benefit Continuation
Period”); provided, however, that the Benefit Continuation Period shall cease
when the Participant becomes eligible for any such coverage under a plan
maintained by another

 

5



--------------------------------------------------------------------------------

employer of the Participant. The Participant’s continued participation in the
Company’s medical and dental plans shall be on terms not less favorable than
those in effect for active employees of the Company, subject to the Participant
making the monthly premium payment of the amount required for such coverage
during the Benefit Continuation Period by active employees of the Company. The
Benefit Continuation Period shall run concurrently with (and shall count
against) the Company’s obligation to provide continuation coverage pursuant to
COBRA.

Except as provided in this Section 5(b), a Participant’s participation in all
employee benefit plans and/or programs of any Employer shall cease as of his
Termination Date, subject to the terms and conditions of the governing documents
of those employee benefit plans and/or programs.

 

6.

Taxes

(a) Withholding. The Company shall have the right to deduct and withhold from
any amounts payable under the Plan such federal, state, local or other taxes as
are required to be withheld pursuant to any applicable law or regulation

(b) Impact of Section 4999 Excise Tax. The payments and benefits to Participants
under Section 5 may be subject to reduction, if applicable, in accordance with
the provisions of Exhibit B.

 

7.

Waiver and Release

The Severance Benefits to be provided under Section 5 shall be provided only if
the Participant timely satisfies the Waiver and Release Requirement. The Waiver
and Release must be signed by the Participant (or his legal representative, if
applicable) and become effective and irrevocable in accordance with its terms
(taking into account any applicable revocation period set forth therein) on or
before the date specified by the Company, provided that such date is no later
than the fiftieth day after the Participant’s Termination Date. If the
Participant fails to execute and furnish the Waiver and Release, or if the
Waiver and Release furnished by the Participant has not become effective and
irrevocable in accordance with its terms (taking into account any applicable
revocation period set forth therein) on or before the date specified by the
Company, but no later than the fiftieth day after the Participant’s Termination
Date, the Participant will fail to timely satisfy the Waiver and Release
Requirement and will not be entitled to any Severance Benefits under the Plan.

 

8.

No Mitigation

In no event shall the Participant be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of the Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment, except as otherwise
provided in Section 5(b). Payments under this Plan will not be reduced because
of any unemployment benefits an Employee may be eligible to receive under
applicable federal or state unemployment laws.

 

6



--------------------------------------------------------------------------------

9.

Effect on Other Plans, Agreements and Benefits

Notwithstanding any provision of the Plan to the contrary, the Plan shall
supersede any other severance program for which a Participant is otherwise
eligible in the event of a Change in Control; provided that, the Plan shall not
supersede, nor be superseded by, the accelerated vesting of options, restricted
stock and performance units under the terms of the governing plans.

Except as provided in the immediately preceding paragraph of this Section 9 or
to the extent otherwise expressly set forth herein, any benefit or compensation
to which a Participant is entitled under any agreement between the Participant
and the Company or any of its Affiliates or under any plan maintained by the
Company or any of its Affiliates in which the Participant participates or
participated shall not be modified or lessened in any way, but shall be payable
or provided according to the terms of the applicable plan or agreement.

 

10.

Plan Amendment and Termination

The Committee may at any time amend (in whole or in part) or terminate the Plan,
or make continued existence of the Plan conditioned on approval by shareholders
of the Company, provided that (a) the benefits under the Plan payable to a
Participant who has satisfied the Waiver and Release Requirement (without regard
to item (b) of the Waiver and Release Requirement set forth in Section 2 of the
Plan) and has otherwise met all of the requirements for Severance Benefits
hereunder before the Plan is amended or terminated shall not be adversely
affected, and (b) the Plan cannot be amended or terminated during the Protection
Period. Any amendment or termination shall be set out in an instrument in
writing duly authorized by the Committee. Changes to Exhibit A may be made by
the Plan Administrator and do not require Committee approval.

 

11.

Disputes—Making A Claim

How to Submit a Claim about a Disputed Benefit

If Severance Benefits due under the Plan have not been provided within the
applicable time frame specified for such Severance Benefits, a Participant, or
in the case of the Participant’s death, his authorized representative (a
“Claimant”), must request Severance Benefits in writing from the Plan
Administrator within 90 days of the Termination Date. Such application shall set
forth the nature of the claim and any other information that the Plan
Administrator may reasonably request. The Plan Administrator shall notify the
Claimant of his determination within a reasonable time after receipt of the
claim, such time not to exceed 90 days unless special circumstances require an
extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the Claimant prior to the
end of the initial 90-day period. In no event shall such an extension exceed a
period of 90 days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time, and the date
by which a final decision is expected to be rendered.

Notice of a claim denial, in whole or in part, shall contain the following:

 

(a)

the specific reason or reasons for the denial;

 

(b)

specific reference to the pertinent Plan provisions on which the denial is
based;

 

7



--------------------------------------------------------------------------------

(c)

a description of any additional material or information necessary in order to
perfect the claim and an explanation of why such material or information is
necessary; and

 

(d)

an explanation of the Plan’s claims review procedure.

No action at law or in equity shall be brought to recover benefits under the
Plan prior to the date the Claimant has exhausted the administrative process of
appeal available under the Plan.

Claims Review Procedure

If a written claim results in a claim denial, either in whole or in part, the
Claimant has the right to appeal. The appeal must be in writing. The
administrative process for appealing a claim is as follows:

Upon receipt of a claim denial, a Claimant may send a written request, including
any additional information supporting the claim, for reconsideration to the Plan
Administrator within 60 days of receiving notification that the claim is denied.

The Plan Administrator must make its decision on the appeal within a reasonable
period after receiving the appeal, but not later than 60 days after the appeal
was received (plus up to an additional 60 days if special circumstances require
an extension of the deadline for making a decision on appeal). The Claimant
shall be notified in writing, within 60 days after the date that the appeal was
received by the Plan Administrator, if any extension is necessary. That notice
shall state why the extension is required and the date by which the Plan
Administrator expects to make the decision on the appeal. The Claimant may
request a formal hearing before the Plan Administrator which the Plan
Administrator may grant in its discretion.

The Plan Administrator shall provide written notice of its final determination.
If the claim is denied on appeal, the decision shall include:

 

(a)

the specific reason or reasons for the denial;

 

(b)

specific reference to the pertinent Plan provisions on which the denial is
based;

 

(c)

a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits;

 

(d)

a statement describing any voluntary appeal procedures offered by the Plan and
the Claimant’s right to obtain further information about any such procedures;
and

 

(e)

a statement of the Claimant’s right to file a lawsuit under ERISA.

Subject to a Claimant’s right to file a lawsuit under ERISA, the decision on
appeal shall be final and binding on the Claimant, the Plan Administrator and
all other interested parties.

 

8



--------------------------------------------------------------------------------

12.

Successors

(a) Company Successors. The Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under the Plan if no succession had taken place. In
the case of a Change in Control or any transaction in which a successor would
not by the foregoing provision or by operation of law be bound by the Plan, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company’s obligations under the Plan, in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place. The term “Company,” as used in the Plan, shall mean
the Company as heretofore defined and any successor or assignee to the business
or assets which by reason hereof becomes bound by the Plan.

(b) Participant Successors. The Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees. The rights
under the Plan are personal in nature and neither the Company nor any
Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Section. Without limiting the generality of the foregoing, the
Participant’s right to receive any Severance Benefits hereunder shall not be
subject to anticipation, alienation, sale, transfer, assignment, encumbrance or
charge, voluntary or involuntary, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by his will or by the laws of
descent and distribution and, any attempt at such a transaction contrary to this
paragraph shall be void and the Company shall have no liability to pay any
amount so attempted to be assigned, transferred or delegated.

 

13.

Unfunded Plan Status

All payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of his or her participation in the Plan.

 

14.

Notice

For the purpose of the Plan, notices and all other communications provided for
in the Plan shall be in writing and shall be deemed to have been duly given when
actually delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the Vice President-Human Resources at
the Company’s corporate headquarters address, and to the Participant (at the
last address of the Participant on the Company’s books and records), or at such
other address as may be provided by the Participant in writing.

 

15.

Plan Document Controls

In the event of any inconsistency between the Plan document and any other
communication regarding the Plan, the Plan document controls.

 

9



--------------------------------------------------------------------------------

16.

Governing Law

The Plan is an employee welfare benefit plan under ERISA. The Plan and the
Waiver and Release shall be interpreted under ERISA and the laws of the State of
Texas to the extent that state law is applicable, without regard to the conflict
of law provisions thereof. Any controversy or dispute arising under or as a
result of the Plan shall be subject to the exclusive jurisdiction of the United
States and shall be brought in Houston, Harris County, Texas. As a condition to
participating in and receiving any Severance Benefits under the Plan, a
Participant agrees to waive all of the Participant’s rights to pleas regarding
subject matter jurisdiction, personal jurisdiction, or venue with respect to any
matter(s) or dispute(s) arising out of or connected with the Plan.

 

17.

Validity and Severability

The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18.

Headings; Interpretation

Headings in the Plan are inserted for convenience of reference only and are not
to be considered in the construction of the provisions hereof. Unless the
context clearly requires otherwise, the masculine pronoun wherever used herein
shall be construed to include the feminine pronoun.

 

19.

WARN Act

The Severance Benefit provided to an Employee under the Plan shall be reduced
(but not below zero) by any payment the Company or any Employer is required to
make to the Employee pursuant to the Workers Adjustment and Retraining
Notification Act.

 

20.

Indemnification

To the extent permitted by applicable law and in addition to any other
indemnities or insurance provided by the Company, the Company shall indemnify
and hold harmless its (and its Affiliates’) current and former officers,
directors, and employees against all expenses, liabilities, and claims
(including legal fees incurred to defend against liabilities and claims) arising
out of the discharge or omission in good faith of their administrative and
fiduciary responsibilities with respect to the Plan. Expenses and liabilities
arising out of willful misconduct shall not be covered under this indemnity.

 

21.

Code Section 409A

(a) It is intended that the payments and benefits provided under the Plan shall
be exempt from the application of the requirements of Code Section 409A. The
Plan shall be construed, administered and governed in a manner that effects such
intent, and the Committee and Plan Administrator shall not take any action that
would be inconsistent with such intent. Specifically, any taxable benefits or
payments provided under the Plan are intended to be separate payments that
qualify for the “short-term deferral” exception to Code Section 409A to the
maximum extent possible, and to the extent they do not so qualify, are intended
to qualify for the separation pay

 

10



--------------------------------------------------------------------------------

exceptions to Code Section 409A, to the maximum extent possible. To the extent
that none of these exceptions (or any other available exception) applies, then
notwithstanding anything contained herein to the contrary, and to the extent
required to comply with Code Section 409A, if a Participant is a “specified
employee,” as determined under the Company’s policy for identifying specified
employees on his Termination Date, then all amounts due under the Plan that
constitute a “deferral of compensation” within the meaning of Code Section 409A,
that are provided as a result of a separation from service within the meaning of
Code Section 409A, and that would otherwise be paid or provided during the first
six months following the specified employee’s Termination Date, shall be
accumulated through and paid or provided on the first business day that is more
than six months after the Termination Date (or, if the Participant dies during
such six-month period, within 90 days after the Participant’s death).

(b) The payments and benefits provided under the Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Code Section 409A upon Participants. The
tax treatment of the benefits provided under the Plan is not warranted or
guaranteed. Neither the Company, its Affiliates nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by a Participant (or any other
individual claiming a benefit through the Participant) as a result of the Plan.

(c) The term “termination of employment” or any similar term used in the Plan
shall be interpreted to mean “separation from service” within the meaning of
Code Section 409A and Section 1.409A-1(h) of the Treasury Regulations, to the
extent necessary to comply with Code Section 409A.

 

22.

Participant Rights

As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan Participants shall be entitled to:

Receive Information About the Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

 

11



--------------------------------------------------------------------------------

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules. Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court after you have exhausted all of the appeal procedures provided for
in Section 11 of the Plan. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

Assistance with Questions

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

23.

General Information

 

(a)

Plan Sponsor: Targa Resources Corp., 1000 Louisiana, Suite 4300, Houston, TX
77002, (713) 584-1000.

 

(b)

Employer Identification Number of Plan Sponsor: 20-3701075.

 

(c)

Plan Number: 507.

 

(d)

Plan Year: The plan year for reporting to governmental agencies and employees
shall be the calendar year.

 

12



--------------------------------------------------------------------------------

(e)

Plan Administrator: The Vice President-Human Resources of Targa Resources Corp.,
1000 Louisiana, Suite 4300, Houston, TX 77002, (713) 584-1000.

The Plan Administrator is responsible for the operation and administration of
the Plan. The Plan Administrator is authorized to construe and interpret the
Plan, and his or her decisions shall be final and binding. Benefits under the
Plan shall be paid only if the Plan Administrator decides, in his or her
discretion, that the applicant is entitled to them. The Plan Administrator shall
make all reports and disclosures required by law. The Plan Administrator may
appoint such agents, counsel, accountants and consultants as may be required to
assist in administering the Plan, and, by written instrument, may allocate and
delegate his or her fiduciary responsibilities in accordance with Section 405 of
ERISA.

 

(f)

Agent for Service of Legal Process: The General Counsel of Targa Resources
Corp., 1000 Louisiana, Suite 4300, Houston, TX 77002, (713) 584-1000.

IN WITNESS WHEREOF, Targa Resources Corp. has executed these presents, as
evidenced by the signature of its officer affixed hereto, this 12th day of
January, 2012.

 

   

TARGA RESOURCES CORP.

    By           Jeffrey J. McParland       President—Finance and Administration

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Targa Resources Executive Officer Change in Control Severance Program

Employers

The following Affiliates are Employers under the Targa Resources Executive
Officer Change in Control Severance Program:

Targa Resources LLC

 

14



--------------------------------------------------------------------------------

EXHIBIT B

Targa Resources Executive Officer Change in Control Severance Program

Effect of Section 4999 Excise Tax

(a) Notwithstanding anything in the Plan to the contrary, in the event it shall
be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company or
any Affiliate or any entity which effectuates a Change in Control (or any of its
affiliated entities) to or for the benefit of a Participant, whether pursuant to
the terms of the Plan or otherwise (the “Payments”), would be subject to the
excise tax (the “Excise Tax”) imposed with respect to parachute payments by
Section 4999 of the Code, then the amounts payable to the Participant under the
Plan shall be reduced in order that this limit not be exceeded, but only if, by
reason of such reduction, the net after-tax benefit to the Participant shall
exceed the net after-tax benefit if such reduction, together with all other
reductions of parachute payments otherwise applicable, were not made. Any such
reduction shall occur first by reducing the payments under Section 5(a) and then
by reducing the medical and dental coverage under Section 5(b) to the maximum
amounts that will result in no portion of the Payments being subject to such
excise tax (the “Safe Harbor Cap”). For purposes of reducing the Payments to the
Safe Harbor Cap, only amounts payable to the Participant under the Plan (and no
other Payments) shall be reduced, unless consented to by the Participant.

(b) All determinations required to be made under this Exhibit B shall be made by
the public accounting firm that is retained by the Company as its auditor or tax
advisor as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Participant within ten (10) business days of the receipt of
notice from the Company or the Participant that there has been a Payment, or
such earlier time as is requested by the Company. Notwithstanding the foregoing,
in the event (i) the Board shall determine prior to the Change in Control that
the Accounting Firm is precluded from performing such services under applicable
auditor independence rules, (ii) the Audit Committee of the Board determines
that it does not want the Accounting Firm to perform such services because of
auditor independence concerns, or (iii) the Accounting Firm is serving as
accountant or auditor for the person(s) effecting the Change in Control, the
Board shall appoint another nationally recognized public accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses (including,
but not limited to, the costs of retaining experts) of the Accounting Firm shall
be borne solely by the Company and the Company shall enter into any agreement
requested by the Accounting Firm in connection with the performance of the
services hereunder.

If the Accounting Firm determines that payments shall be reduced to the Safe
Harbor Cap, it shall furnish the Participant with a written statement to that
effect, and to the effect that the Participant is not required to report any
Excise Tax on the Participant’s federal income tax return. If the Accounting
Firm determines that no Excise Tax would otherwise be payable by the
Participant, it shall furnish the Participant with a written statement to such
effect, and to the effect that the Participant is not required to report any
Excise Tax on the Participant’s federal income tax return. The determination by
the Accounting Firm shall be binding upon the Company and the Participant,
except as provided in Paragraph (c) below.

 

15



--------------------------------------------------------------------------------

(c) If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Participant by the Company which are in excess of the
limitations provided in this Exhibit B (hereinafter referred to as an “Excess
Payment”), the Participant shall repay the Excess Payment to the Company on
demand, together with interest on the Excess Payment at the applicable federal
rate (as defined in Section 1274(d) of the Code) from the date of the
Participant’s receipt of such Excess Payment until the date of such repayment.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Company should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section. In the event that
it is determined (i) by the Accounting Firm, the Company (which shall include
the position taken by the Company, or together with its consolidated group, on
its federal income tax return) or the IRS, or (ii) pursuant to a determination
by a court, that an Underpayment has occurred, the Company shall pay an amount
equal to such Underpayment to the Participant within ten (10) days of such
determination together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to the Participant until the
date of payment. The Participant shall cooperate, to the extent the
Participant’s expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the IRS
in connection with the Excise Tax or the determination of the Excess Payment.
Notwithstanding the foregoing, in the event that amounts payable under the Plan
were reduced pursuant to paragraph (a) of this Exhibit B and the value of stock
options is subsequently re-determined by the Accounting Firm within the context
of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments
attributable to such options, the Company shall promptly pay to the Participant
any amounts payable under the Plan that were not previously paid solely as a
result of paragraph (a) up to the Safe Harbor Cap.

 

16